UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4715



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ABELARDO BUSTOS-SERRANO,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-04-253-WLO)


Submitted:   May 19, 2006                  Decided:   June 13, 2006


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Walter L. Jones, CLIFFORD, CLENDENIN, O’HALE & JONES, LLP,
Greensboro, North Carolina, for Appellant.     Anna Mills Wagoner,
United States Attorney, Randall Stuart Galyon, OFFICE OF THE UNITED
STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Abelardo Bustos-Serrano pled guilty to one count of

conspiracy to distribute in excess of five kilograms of cocaine, in

violation of 21 U.S.C. § 846 (2000).                He was sentenced to 175

months in prison.       Bustos-Serrano now appeals.              His attorney has

filed a brief in accordance with Anders v. California, 386 U.S. 738

(1967), raising two issues but stating that, in his opinion, there

are no meritorious issues for appeal.              Bustos-Serrano was advised

of his right to file a pro se supplemental brief, but has not filed

such a brief.     We affirm.

           In his plea agreement, Bustos-Serrano stipulated that he

was   accountable      for   at    least    fifteen,    but     less    than   fifty,

kilograms of cocaine.         His presentence report (PSR) accordingly

assigned   a   base    offense      level    of   34.     See    U.S.    Sentencing

Guidelines Manual § 2D1.1(c)(3) (2004).             Two levels were added for

possession of a firearm, see USSG § 2D1.1(b)(1), and two levels

were added because Bustos-Serrano was the manager or supervisor of

a criminal activity involving fewer than five persons, see USSG

§ 3B1.1(c).      His adjusted offense level therefore was 38.                   Three

levels were subtracted for acceptance of responsibility, see USSG

§ 3E1.1(b), for a total offense level of 35.              His criminal history

category   was    I,   and   his    guideline     range   was    168-210       months.

Bustos-Serrano objected to the enhancements for possession of a

firearm and role in the offense.


                                      - 2 -
            At   sentencing,    the    district    court        concluded     that    a

preponderance of the evidence supported the contested enhancements.

The court also heard argument as to the impact the factors set

forth at 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2005) should have

on the sentence.       After hearing from Bustos-Serrano, the court

sentenced him to 175 months in prison.

            On appeal, counsel claims that the two enhancements

violate the Sixth Amendment under United States v. Booker, 543 U.S.

220 (2005).      However, our de novo review of this claim, see United

States v. Mackins, 315 F.3d 399, 405 (4th Cir. 2003), discloses no

error.      After     Booker,    district      courts       must     calculate      the

appropriate      advisory   guideline    range,    consider          that   range    in

conjunction with the § 3553(a) factors, and impose a sentence,

which “must be within the statutorily prescribed range and . . .

reasonable.”      United States v. Hughes, 401 F.3d 540, 547 (4th Cir.

2005)    (citations    omitted).      “[A]    sentence      imposed     within      the

properly   calculated       Guidelines   range    .     .   .   is    presumptively

reasonable.”      United States v. Green, 436 F.3d 449, 457 (4th Cir.

2006) (internal quotation marks and citation omitted).                      Here, the

175-month sentence falls within both the guideline range of 168-210

months and the statutory range of ten years to life in prison, see

18 U.S.C. § 841(b)(1)(A) (2000).

            Bustos-Serrano complains that the guideline range was

erroneously calculated because the two enhancements were based upon


                                      - 3 -
facts found by the district court by a preponderance of the

evidence.   He believes that, to withstand Sixth Amendment scrutiny

after Booker, the enhancements had to be based on facts found by a

jury beyond a reasonable doubt or on his own admissions.        We

discern no Sixth Amendment error because the district court acted

properly in making the relevant findings based on a preponderance

of the evidence.    See United States v. Morris, 429 F.3d 65, 71-72

(4th Cir. 2005); Hughes, 401 F.3d at 546.

            In accordance with Anders, we have thoroughly reviewed

the entire record and found no meritorious issues for appeal.   We

therefore affirm.     This court requires that counsel inform his

client, in writing, of his right to petition the Supreme Court of

the United States for further review.   If the client requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court to withdraw

from representation.     Counsel’s motion must state that a copy

thereof was served on the client.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                                - 4 -